Name: Commission Regulation (EEC) No 3441/86 of 10 November 1986 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia, Hungary and Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 318/12 Official Journal of the European Communities 13. 11 . 86 COMMISSION REGULATION (EEC) No 3441/86 of 10 November 1986 amending quantitative limits fixed for imports of certain textile products originating in Czechoslovakia, Hungary and Romania Whereas, under Article 9 (2) of Regulation (EEC) No 3589/82, quantitative limits may be increased where it appears that additional imports are required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1623/86 (2), and in particular Articles 7 and 9 (2) thereof, Whereas, by Regulation (EEC) No 3589/82, quantitative limits agreed with third countries are shared between the Member States for 1986 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Czechoslovakia, Hungary and Romania have asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Czechoslovakia, Hungary and Romania, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1986 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1986. For the Commission Lorenzo NATALI Vice-President (') OJ No L 374, 31 . 12. 1982, p. 106. O OJ No L 147, 31 . 5. 1986, p. 1 . 13 . 11 . 86 Official Journal of the European Communities No L 318/ 13 ANNEX Cate ­ gory CCT heading No NIMEXE code (1986) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1986 19 61.05 A C 61.05-10, 99 Handkerchiefs Hungary F DK tonnes 30 35 22 56.05 A 56.05-03, 05, 07, 09, 11 , 13, 15, 19, 21 , 23, 25, 28, 32, 34, 36, 38, 39, 42, 44, 45, 46, 47 Yarn of man-made fibres (disconti ­ nuous or waste), not put up for retail sale, A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale Romania D UK tonnes 683 370 32 ex 58.04 58.04-07, 11 , 15, 18 , 41 , 43, 45, 61 , 63, 67, 69, 71 , 75, 77, 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) : Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cotton or of man-made textile fibres 32 a) 58.04-63 a) Of which cotton corduroy Czechoslovakia IRL EEC * tonnes 102 1 429,5 119 ex 62.02 B II b) B III b) 62.02-61 , 75 Bed linen, table linen, toilet linen and kirchen linen ; curtains and other furnishing articles : B. Other : Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted Czechoslovakia IRL EEC tonnes 4,5 469,5